Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1-13 are allowed
Reasons for Allowance
3.    	The most representative prior art to Olsson (US 2018/0063454) and Johansson (US 2018/0205898) when considered individually or in combination, do not disclose each and every claimed limitation of the instant application. The primary reference to Olsson teaches a method of fixed pattern noise (FPN), correction in a video stream between stabilized video frames under specific updating conditions by evaluating pixel value differences in regard to the said condition Par.[0046]-[0058], or by updating the evaluation condition to determine differences on overlapped images vs. previously received or stored image data as it compares to a threshold per Par.[0060]-[0062] or in relation  to a motion threshold by which correcting the FPN. Johansson discloses an apparatus by which defining a first and a second search areas within a first and a second images in order to compare target pixel values when calculating the average for the target pixel.
- 11 - 
locating a first set of positions in the first differential matrix at which a difference of pixel values deviates from a predetermined value, locating a second set of positions in the second differential matrix at which a difference of pixel values deviates from the predetermined value, finding a set of overlapping positions between the first set of positions and the second set of positions, and adjusting the set of overlapping positions based on stabilization data of the target image, wherein the adjusted set of overlapping positions is used as the set of candidate positions for fixed pattern noise; and updating, for each position in the set of candidate positions in the fixed pattern noise matrix, a fixed pattern noise value at the position, wherein the updating of the fixed pattern noise value at each position in the set of candidate positions is based on a value at a corresponding non- adjusted position in the first and/or second differential matrix, thus differing from the identified prior art..  
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.


Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/